Title: From George Washington to Elisha Sheldon, 20 September 1782
From: Washington, George
To: Sheldon, Elisha


                  Sir
                     
                     Head Quarters Ver Plank’s Point Septr 20th 1782
                  
                  I enclose you the Copy of a Complaint exhibited by a Mr Orser, respecting some outrages & abuses recd from a part of your Corps.  I need not inform you, it always gives me pain to hear of any misunderstanding between the Inhabitants of the Country & the Army—how well or ill founded the Complaint is in the present instance I do not pretend to determine; should there by any ground for it, I hope you will not fail to have compleat satisfaction made to the Complainant that I may hear no more of it; if otherwise you will please to give me a state of this matter, & take such precautions as to prevent in future if possible the least appearance of uneasiness or disturbance between Soldiers & Citizens—Should you, or Majr Tallmadge obtain any intelligence of consequence from the Enemy, I wish at the same time you sent it to me, that it may be communicated to the Commandg officer of the Legion of Lauzun who will immediately hand it to Count de Rochambeau.  I am Sir &c.
                  
               